884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.Sara LOGSON-BABICH, Defendant-Appellee.
No. 89-3321.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
Plaintiff, Robert Allen Gallagher, appeals a judgment of the district court which dismissed his civil rights action.  Defendant now moves to dismiss the appeal.  That motion, however, is actually a motion to affirm which is prohibited under Rule 8(a)(3), Rules of the Sixth Circuit.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, proceeding in forma pauperis, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Southern District of Ohio.  In support of his claim for monetary damages, he alleged that defendant, his court-appointed public defender, had given him unsatisfactory representation during the course of his criminal prosecution in state court.  The district court, however, determined that plaintiff's claims were frivolous and dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).  This appeal ensued.


4
Upon review of the record and plaintiff's brief, the court concludes that the district court did not err in dismissing the complaint.    See Polk County v. Dodson, 454 U.S. 312, 317-19 (1981).


5
Accordingly, defendant's motion to dismiss the appeal is hereby denied.  Rule 8(a)(3), Rules of the Sixth Circuit.  Furthermore, the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation